


Exhibit 10.21

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LICENSE AGREEMENT

 

DATED AS OF FEBRUARY     , 2015

 

BY AND BETWEEN

 

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

 

AND

 

KYTHERA HOLDINGS, LTD.

 

AND

 

KYTHERA BIOPHARMACEUTICALS, INC.

 

 

CONFIDENTIAL

 

 

EXECUTION COPY

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

 

 

ARTICLE 2 LICENSES AND OTHER RIGHTS

7

 

 

ARTICLE 3 DILIGENCE

9

 

 

ARTICLE 4 FINANCIAL PROVISIONS

10

 

 

ARTICLE 5 INTELLECTUAL PROPERTY

14

 

 

ARTICLE 6 REPRESENTATIONS, WARRANTIES AND COVENANTS

19

 

 

ARTICLE 7 INDEMNIFICATION; INSURANCE AND LIMITATION OF LIABILITY

21

 

 

ARTICLE 8 TERM AND TERMINATION

23

 

 

ARTICLE 9 ADDITIONAL PROVISIONS

25

 

EXHIBIT A                                             PENN PATENT RIGHTS

 

EXHIBIT B                                              CERTAIN FINANCIAL TERMS

 

APPENDIX I                                     FORM OF FINANCIAL REPORT

 

APPENDIX II                                DEVELOPMENT PLAN

 

APPENDIX III                           SUBLICENSE DEVELOPMENT REPORT

 

 

CONFIDENTIAL

-i-

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is dated as of February     , 2015
(the “Effective Date”) by and among The Trustees of the University of
Pennsylvania, a Pennsylvania nonprofit corporation (“Penn”), Kythera
Holdings, Ltd., a Bermuda company (“Licensee”), and Kythera
Biopharmaceuticals, Inc., a Delaware Corporation (“KBI”).  Penn, Licensee and
KBI (for purposes of Section 6.4.1) may be referred to herein as a “Party” or,
collectively, as “Parties”.

 

RECITALS:

 

WHEREAS, Penn owns and controls certain innovative technology for regrowth of
hair as further defined herein  that was developed in the course of research at
Penn by Dr. George Cotsarelis (the “Inventor(s)”);

 

WHEREAS, Penn desires to license Penn’s intellectual property rights in such
technology, in a manner that will benefit the public and best facilitate the
distribution of useful products and the utilization of new technology,
consistent with Penn’s educational and research missions and goals; and

 

WHEREAS, Licensee desires to license from Penn, Penn’s intellectual property
rights in such technology, to develop, manufacture and commercialize such
technology, all on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

 

1.1                            “Achievement Date” means, with respect to a
Diligence Event, the corresponding date such Diligence Event is to be achieved
as provided in Exhibit B attached hereto subject to modification pursuant to
Section 3.3 below.

 

1.2                            “Affiliate” means a Person that controls, is
controlled by or is under common control with a Party, but only for so long as
such control exists.  For the purposes of this Section 1.2, the word “control”
(including, with correlative meaning, the terms “controlled by” or “under the
common control with”) means the actual power, either directly or indirectly
through one or more intermediaries, to direct the management and policies of
such Person or entity, whether by the ownership of more than fifty percent (50%)
of the voting stock of such entity, or by contract or otherwise.

 

1.3                            “Bundled Sublicense” means a sublicense entered
into by Licensee: 1) that includes a conveyance of rights to both the Penn
Patent Rights as well as [***] and 2) where Licensee is required to economically
compensate the non-Affiliated Third Party for sublicensing of such Third Party’s
[***] (e.g., by paying Third Party Royalties to such non-Affiliated Third
Party).

 

 

CONFIDENTIAL

1

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

1.4                            “Commercially Reasonable Efforts” means the
efforts and resources that a similarly situated biotechnology company would use
for its own internally discovered technology of similar commercial potential and
similar stage of development, considering factors such as the likely timing of
the technology’s entry into the market and, any patent and other proprietary
position of the Product.  Without limiting the foregoing, Commercially
Reasonable Efforts requires, with respect to such obligations, that the Party
(a) promptly assign responsibility for such obligation to specific
employee(s) who are accountable for progress and monitor such progress on an
on-going basis, (b) set annual objectives for carrying out such obligations, and
(c) allocate resources designed to advance progress with respect to such
objectives.  For clarity, Commercially Reasonable Efforts will not mean that a
Party guarantees that it will actually accomplish the applicable task or
objective.

 

1.5                            “Compulsory License” means a compulsory license
under Penn Patent Rights obtained by a Third Party through the order, decree, or
grant of a competent Governmental Body or court, authorizing such Third Party to
develop, make, have made, use, sell, offer to sell or import a Product in any
country in the Territory.

 

1.6                            “Confidential Information” of a Party, means
(i) information relating to the business, operations or products of a Party or
any of its Affiliates, including any know-how, that such Party discloses to the
other Party under this Agreement, or otherwise becomes known to the other Party
by virtue of this Agreement, and (ii) the terms of this Agreement; provided that
Confidential Information shall not include information that:

 

(a)                               is or becomes generally available to the
public other than as a result of disclosure by the recipient;

 

(b)                              is already known by or in the possession of the
recipient at the time of disclosure by the disclosing Party;

 

(c)                               is independently developed by recipient
without use of or reference to the disclosing Party’s Confidential Information;
or

 

(d)                              is obtained by recipient from a Third Party
that has not breached any obligations of confidentiality.

 

1.7                            “Controlled” means, with respect to intellectual
property rights, that a Party or one of its Affiliates owns or has a license or
sublicense to such intellectual property rights and has the ability to provide
to, grant a license or sublicense to, or assign its right, title and interest in
and to, such intellectual property rights as provided for in this Agreement
without violating the terms of any agreement or other arrangement with any Third
Party.

 

1.8                            “Development Plan” means the development plan
provided by Licensee to Penn that provides the activities, and the associated
timelines of when such activities shall be conducted (including in detail the
activities that shall be conducted in the calendar year following the submission
of such Development Plan to Penn), in order to develop a Product for
commercialization.  The initial Development Plan is attached hereto as Appendix
II.

 

1.9                           “Diligence Event” means each of the events that
Licensee is expected to accomplish in the development of a Product as provided
in Exhibit B attached hereto.

 

1.10                    “Essential Milestone” means the event as provided in
Exhibit B.

 

 

CONFIDENTIAL

2

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

1.11                    “Field of Use” means hair growth and hair removal in
humans.

 

1.12                    “First Commercial Sale” means, on a country-by-country
basis, the first Sale of Product in such country to a Third Party by Licensee,
or any of its Affiliates or Sublicensees, in each case, after marketing
approvals have been obtained for such country, if applicable.

 

1.13                    “First Patient First Dose” or “FPFD” means the first
dosing of the first patient in a clinical trial.

 

1.14                    “GAAP” means United States generally accepted accounting
principles applied on a consistent basis.

 

1.15                    “Governmental Approval” means, with respect to a Product
in a country or region, all approvals, licenses, registrations and
authorizations of the relevant Governmental Body, if applicable, required for
the commercialization of such Product in such country.

 

1.16                    “Governmental Body” means any: (a) nation, principality,
state, commonwealth, province, territory, county, municipality, district or
other jurisdiction of any nature; (b) federal, provincial, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental division, subdivision,
department, agency, bureau, branch, office, commission, council, board,
instrumentality, officer, official, representative, organization, unit, body or
entity and any court or other tribunal); (d) multi-national or supranational
organization or body; or (e) individual, entity, or body exercising, or entitled
to exercise, any executive, legislative, judicial, administrative, regulatory,
police, military or taxing authority or power of any nature.

 

1.17                    “Intellectual Property” means the Penn Patent Rights.

 

1.18                    “Law” or “Laws” means all applicable laws, statutes,
rules, regulations, ordinances and other pronouncements having the binding
effect of law of any Governmental Body.

 

1.19                    “Net Sales” means the gross consideration invoiced by
Licensee or any of its Affiliates or Sublicensees for Sales of Product
(including any cash amounts plus the fair market value of any other forms of
consideration), less the following deductions (to the extent included in and not
already deducted from the gross amounts invoiced or otherwise charged to the
extent reasonable and customary):

 

1.19.1        trade discounts, including trade, cash and quantity discounts or
rebates, credits or refunds;

 

1.19.2        allowances or credits actually granted upon claims, returns or
rejections of products, including recalls, regardless of the party requesting
such recall;

 

1.19.3        charges included in the gross sales price for freight, insurance,
transportation, postage, handling and any other charges relating to the sale,
transportation, delivery or return of such Product;

 

1.19.4        amounts deemed to be uncollectible due to non-payment and actually
written off in accordance with GAAP (“bad debts”) relating to Sales of Products
during the applicable calculation period, net of subsequent recoveries;

 

 

CONFIDENTIAL

3

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

1.19.5        rebates and chargebacks or retroactive price reductions made to
federal, state or local governments (or their agencies), or any Third Party
payor, administrator or contractor, including managed health organizations; and

 

1.19.6        payments required by law to be made under Medicaid, Medicare or
other government special medical assistance programs (including, but not limited
to, payments made under the new “Medicare Part D Coverage Gap Discount Program”
and the “Annual Fee on Branded Pharmaceutical Manufacturers”, specific to
Product or allocable to Product).

 

Even if there is overlap between any of deductions described above, each
individual item shall only be deducted once in the overall Net Sales
calculation.

 

1.20                    “Patent Rights” means any of the following, whether
existing now or in the future anywhere in the world: issued patent, including
inventor’s certificates, substitutions, extensions, confirmations, reissues,
re-examination, renewal or any like governmental grant for protection of
inventions, and any pending application for any of the foregoing.

 

1.21                    “Penn Patent Rights” means (a) the Patent Rights listed
in Exhibit A, (b) Patent Rights on inventions or improvements conceived under
the Penn SRA to the extent added to Exhibit A by amendment to this Agreement
pursuant to Section 2.6, (c) any continuations, provisionals, continued
prosecution applications, substitutions, extensions and term restorations,
registrations, confirmations, reexaminations, renewals or reissues thereof,
including divisions, but excluding continuations-in-part except to the extent of
claims entirely supported in the specification and entitled to the priority date
of the parent application, and (d) any corresponding foreign Patent Rights to
the foregoing (a)-(c).  Notwithstanding the above, Penn Patent Rights does not
include the Carve-Out Patent Rights.

 

1.22                    “Penn SRA” means the sponsored research agreement that
is between Penn and Licensee’s Affiliate (Kythera Biopharmaceuticals, Inc.) and
that is signed on February 27, 2013 and March 13, 2013, as amended.

 

1.23                    “Person” means any natural person, corporation, firm,
business trust, joint venture, association, organization, company, partnership
or other business entity, or any government or agency or political subdivision
thereof.

 

1.24                    “Product” means any (a) process, service or method
covered by a Valid Claim or whose use or practice would, absent the License,
constitute an infringement, inducement of infringement or contributory
infringement of any Valid Claim (“Method”), (b) article, composition, apparatus,
substance, chemical or any other material covered by a Valid Claim or whose
manufacture, import, use offer for sale or sale would, absent the License,
constitute an infringement, inducement of infringement or contributory
infringement of any Valid Claim; or (c) service, article, composition,
apparatus, chemical, substance or any other material made, used or sold by or
utilizing or practicing a Method.

 

1.25                    “Sale” means any transaction for which consideration is
received or expected by Licensee, its Affiliates or Sublicensees for sale, use,
lease, transfer or other disposition of a Product to or for the benefit of a
Third Party.  For clarity, sale, use, lease, transfer or other disposition of a
Product by Licensee or any of its Affiliates or Sublicensees to another of these
entities for resale by such entity to a Third Party shall not be deemed a Sale. 
For further clarity, a Sale excludes any Product supplied at cost: (a) for use
in clinical trials; (b) for research or for other non-commercial uses (other
than Product sold for profit as a research reagent, which will be deemed a
Sale); or (c) as part of a compassionate use program (or similar program for
providing Product before it has

 

CONFIDENTIAL

4

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

received marketing approval in a country), which, with respect to (b) and (c),
in no event shall exceed ten percent (10%) of Sales in any four consecutive
Quarters after the First Commercial Sale.

 

1.26                    “Sublicensee” means a Person (including any Affiliate)
to which a Sublicense is granted pursuant to the terms of Section 2.4.

 

1.27                    “Sublicense Documents” means any and all agreements,
amendments or written understandings entered into with a Sublicensee (including
any of its Affiliates) that are directly or indirectly related to a Sublicense,
Penn Patent Rights or Product.  For clarity, a development agreement or
distribution agreement for a Product is a Sublicense Document.

 

1.28                    “Sublicense Income” means income received by Licensee or
its Affiliates in consideration for a Sublicense or other agreement providing
the right to negotiate or obtain a Sublicense.  Sublicense Income includes
income received from a Sublicensee in the form of license issue fees, milestone
payments and the like but specifically excludes (a) royalties on the Sale or
distribution of Product, (b) consideration received for purchase of equity in
Licensee or its Affiliates up to the fair market value of such equity, and
(c) payments made in connection with research and development services in
accordance with [***].

 

1.29                    “Tax” means all taxes, duties, fees, premiums,
assessments, imposts, levies, rates, withholdings, dues, government
contributions and other charges of any kind whatsoever, whether direct or
indirect, together with all interest, penalties, fines, additions to tax or
other additional amounts, imposed by any Governmental Body.

 

1.30                    “Third Party” means any Person other than Penn, Licensee
or any of their respective Affiliates.

 

1.31                    “Third Party Royalties” means any consideration Licensee
owes to one or more Third Parties pursuant to one or more licenses to issued
Patent Rights entered into by Licensee [***] with respect to the manufacture,
use or sale of any Product.

 

1.32                    “United States” or “US” means the United States of
America, its territories and possessions.

 

1.33                    “USD” or “$” means the lawful currency of the United
States of America.

 

1.34                    “Valid Claim” means a claim of (a) an issued and
unexpired patent in Penn Patent Rights which claim has not been revoked or held
unenforceable or invalid by a decision of a court of governmental agency of
competent jurisdiction from which no further appeal can be taken or has been
taken within the time allowed for appeal, and has not been abandoned,
disclaimed, denied or admitted to be invalid or unenforceable through reissue or
disclaimer; or (b) a pending patent application that is included in Penn Patent
Rights which was filed and is being prosecuted in good faith, and has not been
abandoned or finally disallowed without the possibility of appeal or re-filing
of the application.

 

1.35                    Other Terms.  The definition of each of the following
terms is set forth in the section of the Agreement indicated below:

 

Defined Term

Section

Advance Payment

5.2.2

Agreement

Preamble

 

 

CONFIDENTIAL

5

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Bankruptcy Action

8.3.6

Carve-Out Patent Rights

5.1.2

Disclosure

Recitals

Effective Date

Preamble

Equity Issuance Agreement

4.1

Financial Report

4.7

 

 

Historic Patent Cost

5.2.1

Infringement Notice

5.4.1

Inventor(s)

Recitals

Issue Fee

4.1

License

2.1

Licensee

Preamble

Maintenance Fee

4.2

Milestone

4.3.1

Milestone Payment

4.3.1

Ongoing Patent Costs

5.2.2

Option Agreement

4.1

Parties

Preamble

Party

Preamble

Patent Costs

5.2.1

Patent Counsel

5.1.1

Patent Termination Notice

5.3

Penn

Preamble

Penn Indemnitees

7.1.1

Penn Sublicense Income

4.5

Progress Reports

3.4.1

Prosecution Request

5.1.2

Royalty

4.4.1

Sublicense

2.4.1

Term

8.1

 

 

CONFIDENTIAL

6

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

ARTICLE 2

 

LICENSES AND OTHER RIGHTS

 

2.1                            Grant of License.  Subject to the terms and
conditions of this Agreement, Penn hereby grants to Licensee an exclusive,
worldwide, royalty-bearing right and license (with the right to sublicense as
provided in, and subject to, the provisions of Section 2.4) under Penn Patent
Rights to make, have made, use, sell, offer for sale and import Product in the
Field of Use during the Term (the “License”).

 

2.2                            Retained Rights.  Notwithstanding the License,
Penn retains the right under Penn Patent Rights in the Field of Use to conduct
educational and non-commercial research activities, and to authorize
non-commercial Third Parties to conduct educational and non-commercial research
activities.  Penn may request permission from Licensee to conduct clinical
activities under the Penn Patent Rights in the Field of Use, provided, however,
that Penn may not conduct any such clinical activities in the Field of Use
without Licensee’s written consent, which may be withheld in Licensee’s sole
discretion.  For clarity, Penn retains the right to use, and to authorize others
to use, the Penn Patent Rights outside the Field of Use for any purpose.

 

2.3                            U.S. Government Rights.  The License is expressly
subject to all applicable provisions of any license to the United States
Government executed by Penn and is subject to any overriding obligations to the
United States Federal Government under 35 U.S.C. §§200-212, applicable
governmental implementing regulations, and the U.S. Government sponsored
research agreement or other guidelines, including that products that result from
intellectual property funded by the United States Federal Government that are
sold in the United States be substantially manufactured in the United States. 
In the event that Licensee or its Sublicensee believes in good faith that
substantial manufacture of such product is not commercially feasible in the
United States, and Licensee makes a request to Penn in writing to assist in
obtaining a waiver of such requirement from the United States Government, then
Penn shall, at the expense of Licensee, use reasonable efforts to assist
Licensee or Sublicensee in obtaining such waiver.

 

2.4                            Grant of Sublicense by Licensee.

 

2.4.1                Penn grants to Licensee the right to grant sublicenses, in
whole or in part, under the License (each, a “Sublicense”) subject to the terms
and conditions of this Agreement and specifically this Section 2.4.  The term
Sublicense shall include any grant of rights under the License by a Sublicensee
to any downstream Third Party, such downstream Third Party shall also be
considered a Sublicensee for purposes of this Agreement.

 

2.4.2                All Sublicenses will be (a) issued in writing, (b) to the
extent applicable, include all of the rights of Penn and require the performance
of obligations due to Penn (and, if applicable, the U.S. Government under 35
U.S.C. §§200-212) contained in this Agreement and (c) shall include no less than
the following terms and conditions:

 

(a)                               Reasonable record keeping, audit and reporting
obligations sufficient to enable Licensee and Penn to reasonably verify the
payments due to Licensee and Penn under such Sublicense and to reasonably
monitor such Sublicensee’s progress in developing and/or commercializing
Product, provided that such obligations shall be no less stringent that those
provided in this Agreement for Licensee.

 

 

CONFIDENTIAL

7

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(b)                              Infringement and enforcement provisions that do
not conflict with the restrictions and procedural requirements imposed on
Licensee and do not provide greater rights to Sublicensee than as provided in
Section 5.4.

 

(c)                               Confidentiality provisions with respect to
Confidential Information of Penn consistent with the restrictions on Licensee in
Section 5.6 of this Agreement.

 

(d)                              Covenants by Sublicensee that are equivalent to
those made by Licensee in Section 6.3.

 

(e)                               A requirement of indemnification of Penn by
Sublicensee that is equivalent to the indemnification of Penn by Licensee under
Section 7.1 of this Agreement.

 

(f)                                A requirement of obtaining and maintaining
insurance by Sublicensee that is equivalent to the insurance requirements of
Licensee under Section 7.2 of this Agreement, including coverage under such
insurance of Penn as provided in Section 7.2.

 

(g)                               Restriction on use of Penn’s names etc.
consistent with Section 9.4 of this Agreement.

 

(h)                              A requirement of antidiscrimination by
Sublicensee no less stringent then that provided in Section 9.5 of this
Agreement.

 

(i)                                  A requirement that Penn is a third party
beneficiary of such Sublicense.

 

Any Sublicense that does not include all of the terms and conditions set forth
in this Section 2.4.2 or which is not issued in accordance with the terms and
conditions set forth in this Section 2.4, shall be considered null and void with
no further notice from Penn.

 

2.4.3                Within thirty (30) days after of the execution of a
Sublicense Document, Licensee shall provide a complete and accurate copy of such
Sublicense Document to Penn, in the English Language.  Penn’s receipt of a
Sublicense Document, however, will constitute neither an approval nor
disapproval of the Sublicense Document nor a waiver of any right of Penn or
obligation of Licensee under this Agreement.

 

2.4.4                Licensee shall provide an annual Sublicense Development
Report on or before December 1 of each year during the Term (“SDR Report”) a
form of which is attached hereto as Appendix III.

 

2.5                            No Implied License.  Each Party acknowledges that
the rights and licenses granted in this Agreement are limited to the scope
expressly granted.  Accordingly, except for the rights expressly granted under
this Agreement, no right, title, or interest of any nature whatsoever is granted
whether by implication, estoppel, reliance, or otherwise, by either Party to the
other Party.  All rights with respect to any know-how, patent or other
intellectual property right rights that are not specifically granted herein are
reserved to the owner thereof.

 

2.6                           License Amendment.  Pursuant to the Penn SRA, the
License may be amended to include in the Penn Patent Rights listed in Exhibit A
certain inventions or improvements conceived under the Penn SRA and related to
the Penn Patent Rights in the Field of Use consistent with the terms of this
Agreement upon execution of an amendment to this Agreement by the Parties.

 

 

CONFIDENTIAL

8

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ARTICLE 3

DILIGENCE

 

3.1                            Development Plan.  No later than December 1 of
each year during the Term, Licensee shall submit an updated Development Plan,
which shall include amendments and revisions to any long term development
activities and detailed activities to be conducted in the following calendar
year.

 

3.2                            General Diligence.  Licensee shall use
Commercially Reasonable Efforts to develop and commercialize at least one
Product.

 

3.3                            Diligence Events.

 

3.3.1                Licensee shall achieve each Diligence Event by the
corresponding Achievement Date.  Licensee may extend any Achievement Date for a
Diligence Event by [***] increments, but not more than [***] ([***]) per
Diligence Event, by making a [***] dollar ($[***]) payment to Penn for each
requested extension prior to the expiration of the Achievement Date for such
Diligence Event.

 

3.3.2                Penn acknowledges that the timelines for achievement of
certain Diligence Events are based on the assumption that development and
commercialization of Product does not encounter material regulatory or other
delays for reasons outside of Licensee’s reasonable control.  Where such
circumstances exist, in addition to the extension permitted due to additional
payments under Section 3.3.1, Penn agrees to negotiate in good faith with
Licensee, upon Licensee’s written request and provided such request is made at
least [***] prior to the Achievement Date for a Diligence Event, an extension of
the Achievement Date for a Diligence Event.

 

3.3.3                Penn’s sole and exclusive remedy with respect to Licensee’s
failure to achieve a Diligence Event by the corresponding Achievement Date shall
be its right to terminate this Agreement.

 

3.4                            Progress Reports.

 

3.4.1                So long as Licensee continues to develop Products, Licensee
on an annual basis, but in no event later than December 1st of each calendar
year, shall submit to Penn a progress report (each, a “Progress Report”)
covering Licensee’s (and any Affiliates’ and Sublicensees’) activities related
to the development of all Products and the obtaining of Governmental Approvals
necessary for commercialization of Products.

 

3.4.2                Each Progress Report must include all of the following for
each annual period:

 

(a)                               Summary of work completed, including against
the Development Plan for such period;

 

(b)                              Summary of work in progress;

 

(c)                               Current schedule of anticipated events or
milestones, including anticipated timeline for achievement of Diligence Events;

 

(d)                              Market plans for introduction of Product;

 

(e)                               An updated SDR report listing of any and all
Sublicenses granted by Licensee; and

 

CONFIDENTIAL

9

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(f)                                The names and addresses of all Sublicensees,
and a current and valid phone number and e-mail address for a principal point of
contact at each such Sublicensee who is responsible for administering the
Sublicensee.

 

ARTICLE 4

FINANCIAL PROVISIONS

 

4.1                            Issue Fee.  In partial consideration of the
License, Licensee will pay to Penn a license issue fee of one hundred thousand
US Dollars ($100,000) in two installments (“Issue Fee”).  Licensee will pay the
first installment of fifty thousand US Dollars ($50,000) to Penn within [***]
([***]) days of the date that Licensee achieves the Essential Milestone, and,
provided that the Essential Milestone was achieved, shall pay the second
installment of fifty thousand US Dollars ($50,000) to Penn on the [***] of the
Effective Date.  For clarity, if  the Essential Milestone was not achieved, and
the Agreement is terminated prior to the payment of the second installment of
the Issue Fee, such second installment is not payable to Penn on the termination
date.  The Issue Fee is non-refundable and non-creditable against any other
amounts, including any royalties due by Licensee, other than any Historical
Patent Costs as outlined under Section 5.2.1 of this Agreement, which Historical
Patent costs totaling [***] ($[***]) will be automatically credited against the
Issue Fee.  Payment of each installment may be made in [***] and [***] (at
Licensee’s sole discretion and [***]).

 

4.2                            License Maintenance Fee.  As further
consideration for the License, Licensee will pay an annual maintenance fee
(“Maintenance Fee”) as set forth on Exhibit B attached hereto beginning on the
third anniversary of the Effective Date.  The Maintenance Fee will not be due
and payable on any anniversary of the Effective Date if on that date Licensee is
commercially selling Product and paying an earned royalty to Penn on the Sales
of that Product.  For clarity, the Maintenance Fee is non-refundable, is not an
advance against royalties due to Penn or any other amounts due to Penn. 
Provided that Licensee is [***], Licensee may reduce such Maintenance Fee
payment by [***] percent ([***]%) of such [***], provided that in no case shall
such Maintenance Fee payment be reduced by more than [***] percent ([***]%) of
the amount otherwise owed to Penn.

 

4.3                            Milestone Payments.

 

4.3.1                As additional consideration for the License, Licensee will
pay Penn the milestone payments (each, a “Milestone Payment”) provided in
Exhibit B attached hereto upon each Product to achieve the corresponding
milestone (each, a “Milestone”), whether achieved by Licensee or an Affiliate or
Sublicensee.  Licensee shall promptly notify Penn in writing of the achievement
of any such Milestone and Licensee shall pay Penn in full the corresponding
Milestone Payment within [***] ([***]) days of such achievement.  For clarity,
each Milestone Payment is non-refundable, is not an advance against royalties
due to Penn or any other amounts due to Penn.

 

 

 

 

 

 

4.3.2                Each time a Milestone is achieved, then any other Milestone
Payments with respect to earlier Milestones that have not yet been paid will be
due and payable together with the Milestone Payment for the Milestone that is
actually achieved.

 

 

CONFIDENTIAL

10

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

4.3.3                For clarity, milestones are due and payable on Products and
on products that, upon FDA approval, would become Products.

 

4.4                            Royalties.

 

4.4.1                As further consideration for the License, Licensee shall
pay to Penn a non-refundable, non-creditable (except to the extent described in
Section 4.11) royalty in accordance with the table below on all Net Sales of
Product in a given calendar year (“Royalty”).

 

 

Aggregate Annual Net Sales

 

 

Royalty Percent

 

Portion less than $[***]

 

[***]%

 

Portion between $[***] - $[***]

 

[***]%

 

Portion between $[***] – $[***]

 

[***]%

 

Portion between $[***] - $[***]

 

[***]%

 

Portion greater than $[***]

 

[***]%

 

 

4.4.2                If Licensee is obligated to pay aggregate royalties for a
Product (i.e., royalties to Penn and to all Third Parties) that are greater than
or equal to [***] percent ([***]%) of Net Sales, then Licensee may deduct [***]
percent ([***]%) of the portion of Third Party Royalties paid to a Third Party
in excess of [***] percent ([***]%) of Net Sales of a Product for a license
under such Patent Rights from any Royalties due under this Agreement, provided
that:

 

(a)                               On an ongoing basis and prior to reduction of
any Royalty for a given calendar quarter, Licensee first provides written
evidence to Penn of Licensee’s obligation to pay a Third Party such Third Party
Royalties; and

 

(b)                              In no event shall Royalties due to Penn in any
reporting period be reduced to less than [***]: 1) [***] percent ([***]%) of
[***] under this Agreement or 2) [***] percent ([***]%).

 

4.4.3                Notwithstanding anything in this Section 4.4, in the event
that Penn or Licensee receives a request for a Compulsory License anywhere in
the world, it shall promptly notify the other Party.  If any Third Party obtains
a Compulsory License in any country, then Licensor or Licensee (whoever has
first notice) shall promptly notify the other Party.  Thereafter, as of the date
the Third Party obtained such Compulsory License in such country, the royalty
rate payable under this Section 4.4 to Penn for Net Sales in such country will
be adjusted to [***].

 

4.4.4                Licensee must pay Royalties owed to Penn on a calendar
quarter basis on or before the following dates:

 

 

 

 

(a)                               [***] for any Sales that took place on or
before the last day of the calendar quarter ending [***], of the prior year;

 

 

CONFIDENTIAL

11

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(b)                              [***] for any Sales that took place on or
before the last day of the calendar quarter ending [***] of such calendar year;

 

(c)                               [***] for any Sales that took place on or
before the last day of the calendar quarter ending [***] of such calendar year;
and

 

(d)                              [***] for any Sales that took place on or
before the last day of the calendar quarter ending [***] of such calendar year.

 

4.5                            Penn Sublicense Income.  Licensee will pay to
Penn a percentage of Sublicense Income as provided in Exhibit B attached hereto
(“Penn Sublicense Income”).  Payment of up to [***] percent ([***]%) of the Penn
Sublicense Income may be [***] (at Licensee’s sole discretion and [***]). 
Licensee will make such payment to Penn on or before the following dates:

 

4.5.1                [***] for any Sublicense Income received by Licensee on or
before the last day of the calendar quarter ending [***], of the prior year;

 

4.5.2                [***] for any Sublicense Income received by Licensee on or
before the last day of the calendar quarter ending [***] of such calendar year;

 

4.5.3                [***] for any Sublicense Income received by Licensee on or
before the last day of the calendar quarter ending [***] of such calendar year;
and

 

4.5.4                [***] for any Sublicense Income received by Licensee on or
before the last day of the calendar quarter ending [***] of such calendar year.

 

4.6                            Mode of Payment and Currency.  Except as
permitted in Section 4.1 and Section 4.5, all cash payments to Penn hereunder
shall be made by deposit of USD in the requisite amount to the “The Trustees of
the University of Pennsylvania” and will be made by delivery to any one of the
following:

 

By ACH/Wire:

By Check (direct mail):

By Check (lockbox):

[***]

The Trustees of the

The Trustees of the

ABA #[***]

University of Pennsylvania

University of Pennsylvania

SWIFT CODE: [***]

c/o Penn Center for Innovation

c/o Penn Center for Innovation

 

Attention: Financial

PO Box 785546

Account Number: [***]

Coordinator

Philadelphia, PA 19178-5546

Payment should include the necessary amount to cover any bank charges incurred

3160 Chestnut Street, Suite 200

Philadelphia, PA 19104-6283

 

 

Payments under this Agreement shall be made in USD.  All Royalties payable shall
be calculated first in the currency of the jurisdiction in which payment was
made, and if not in the United States, then converted into USD.  The exchange
rate for such conversion shall be the average of the rate quoted in The Wall
Street Journal for the last business day of each month in the calendar quarter
for such Royalty payment made.

 

4.7                           Royalty and Penn Sublicense Income Reports. 
Within [***] ([***]) days after the end of each calendar quarter (i.e.,
March 31, June 30, September 30 and December 31), Licensee shall deliver to Penn
a report (“Financial Report”) setting out all details necessary to calculate the

 

Royalty and Penn Sublicense Income due under this Article 4 for such calendar
quarter, including:

 

 

CONFIDENTIAL

12

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

4.7.1                Number of each Product Sold by Licensee, its Affiliates and
Sublicensees in each country, the corresponding name of each such Product;

 

4.7.2                Gross sales, Net Sales of each Product made by Licensee,
its Affiliates and Sublicensees;

 

4.7.3                Royalties;

 

4.7.4                Sublicense Income and the calculation of Penn Sublicense
Income including documentation clearly providing rationale for a Bundled
Sublicense (if relevant);

 

4.7.5                The method and currency exchange rates (if any) used to
calculate the Royalties and Penn Sublicense Income;

 

4.7.6                A specification of all deductions and their dollar value
that were taken to calculate Net Sales;

 

4.7.7                A list of all countries in which Product is being
manufactured (on a Product-by-Product basis); and

 

4.7.8                Date of First Commercial Sale in the United States (this
need only be reported in the first royalty report following such First
Commercial Sale in the United States).

 

4.8                            Late Payments.  In addition to any other remedies
available to Penn, including the right to terminate this Agreement, any failure
by Licensee to make a payment within [***] ([***]) days after the date when due
shall obligate Licensee to pay computed interest, the interest period commencing
on the due date and ending on the actual payment date, to Penn at a rate per
annum equal to [***] percent ([***]%) per month, or the highest rate allowed by
Law, whichever is lower.

 

4.9                            Accounting.  Each Party shall calculate all
amounts, and perform other accounting procedures required, under this Agreement
and applicable to it in accordance with GAAP.

 

4.10                    Books and Records.  Licensee will keep accurate books
and records of all Products developed, manufactured, used or sold and all
Sublicenses, collaboration agreements and joint venture agreements entered into
by Licensee that involved Penn Patent Rights.  Licensee will preserve these
books and records for at least [***] ([***]) years from the date of the
Financial Report to which they pertain.  Upon reasonable notice, key personnel,
books and records will be made reasonably available and will be open to
examination by representatives or agents of Penn during regular office hours to
determine their accuracy and assess Licensee’s compliance with the terms of this
Agreement, provided that Licensee shall not have an obligation to provide access
more than [***] in any given [***] ([***]) month period.

 

4.11                    Audits.  In addition to the right of Penn to examine the
books and records and interview key personnel as provided in Section 4.10 above,
Penn, at its own cost, through an independent auditor reasonably acceptable to
Licensee (and who has executed an appropriate confidentiality agreement
reasonably acceptable to Licensee that requires the auditor to keep any
information learned by it confidential except as needed to report its audit
conclusions to Penn), may inspect and audit the relevant records of Licensee
pertaining to the calculation of any Milestones, Royalties and Penn Sublicense
Income due to Penn under this Agreement.  Licensee shall provide such auditors
with access to the records during reasonable business hours.  Such access need
not be given to any such set of records more often than [***] each year or more
than [***] ([***]) years after the date of any report to be audited.  Penn shall
provide Licensee with written notice

 

CONFIDENTIAL

13

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

of its election to inspect and audit the records related to the Royalty due
hereunder not less than [***] ([***]) days prior to the proposed date of review
of Licensee’s records by Penn’s auditors.  Should the auditor find any
underpayment of Milestones, Royalties or Penn Sublicense Income by Licensee,
Licensee shall (a) promptly pay Penn the amount of such underpayment; (b) shall
reimburse Penn for the cost of the audit, if such underpayment equals or exceeds
the higher of (i) [***] United States dollars ($[***]) or (ii) [***] percent
([***]%) of Royalties or Penn Sublicense Income paid during the time period
audited; and (c) provide such auditors with an audit right exercisable within
[***] ([***]) months after Licensor receives the audit report.  If the auditor
finds overpayment by Licensee, then Licensee shall have the right to deduct the
overpayment from any future royalties due to Penn by Licensee or, if no such
future royalties are payable, then Penn shall refund the overpayment to Licensee
within [***] ([***]) days after Licensor receives the audit report.  Licensee
may designate competitively sensitive information which such auditor may see and
review but which it may not disclose to Licensor; provided, however, that such
designation shall not restrict the auditor’s investigation or conclusions.

 

4.12     Taxes.

 

4.12.1        All payments made by Licensee to Penn under the Agreement shall be
made free and clear of and without any deduction for or on account of any Taxes
on or with respect to such payments.

 

4.12.2        Penn is a tax exempt entity in the U.S. and qualifies under
treaties for tax exempt treatment in many jurisdictions. All payments by
Licensee to Penn are made without deduction for or net of Taxes. To the extent
that Taxes are required to be withheld in any jurisdiction on account of any
payments hereunder, Licensee shall pay such Taxes on behalf of Penn to the
appropriate governmental authority, without reducing amounts payable to Penn
hereunder. The Parties will cooperate with one another with respect to all
documentation required by any taxing authority or reasonably requested by
Licensee or Penn to secure a reduction in the rate of applicable withholding
Taxes.

 

ARTICLE 5

INTELLECTUAL PROPERTY

 

5.1                            Patent Filing Prosecution and Maintenance.

 

5.1.1                Penn Patent Rights will be held in the name of Penn and
obtained with counsel selected by Penn and reasonably acceptable to Licensee
(“Patent Counsel”).  Penn shall control all actions and decisions with respect
to the filing, prosecution and maintenance of Penn Patent Rights and will
consider any reasonable comments, suggestions, drafts or directions by Licensee
with respect to same.  Penn will instruct Patent Counsel to copy Licensee on all
correspondence related to Penn Patent Rights (including copies of correspondence
to and from patent offices, correspondence related to Patent Rights, reporting
letters to Penn, each patent application, office action, response to office
action, request for terminal disclaimer, and request for reissue or
reexamination of any patent or patent application) and to interact with Licensee
with respect to the preparation, filing, prosecution and maintenance of Penn
Patent Rights. The Parties have the right to take action to preserve rights or
minimize cost.  Penn has the right to act where Licensee has not commented. 
Penn will use reasonable efforts to not allow any Penn Patent Rights for which
Licensee is licensed and is underwriting the costs to lapse or become abandoned
without Licensee’s written authorization under this Agreement. Penn shall have
no [***] as set forth in this Agreement.  Within

 

 

CONFIDENTIAL

14

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

[***] ([***]) days of the Effective Date, Penn will cause Patent Counsel to
[***].  Licensee will bear and shall reimburse Penn for all Patent Costs
associated with such [***].  Licensee may assist in preparation of [***].

 

5.1.2                Licensee has the right to request a country filing via a
written request to Penn within a reasonable time but not less than [***] ([***])
days prior to the deadline set by the patent office in the territory in which
filing is to take place (“Prosecution Request”).  The absence of a given
Prosecution Request by such deadline will be considered an election not to
secure the Patent Rights associated with the specific phase of patent
prosecution in such territory, and such patent application(s) and patent(s)
(“Carve-Out Patent Rights”) will not be part of Penn Patent Rights and therefore
not subject to this Agreement, including the License, and Licensee will have no
further rights or license to them.

 

5.2                            Patent Costs.

 

5.2.1                Within [***] ([***]) days of the date that Licensee
achieves the Essential Milestone, Penn will invoice Licensee for all out-of
pocket costs for the filing, prosecution and maintenance of Penn Patent Rights,
including all accrued attorney fees, expenses, official and filing fees (“Patent
Costs”), incurred prior to the Effective Date and not already paid or payable
pursuant to the Option Agreement or reimbursed to Penn by any party for past
filing, prosecution and maintenance (“Historic Patent Costs”).  Such Historical
Patent Costs total [***] ($[***]).

 

5.2.2                Licensee will bear all Patent Costs in the Field of Use
incurred during the Term (“Ongoing Patent Costs”).  Penn will invoice Licensee
for all Ongoing Patent Costs promptly after receipt and docketing in Penn’s
invoicing system of such invoices for such Ongoing Patent Costs from Patent
Counsel.  If Penn enters into a license agreement with a Third Party for any of
the Penn Patent Rights outside the Field of Use, then Penn will [***].  For the
sake of clarity, Licensee will not [***]; whether [***].

 

5.2.3                At any time, at Penn’s request, Licensee shall [***] for
regional validations (including, European validation and associated costs), new
original patent applications (including significant new matter
continuations-in-part) reexaminations and national phase entry filings requested
by Licensee [***] (“[***]”).  If the Patent Counsel’s [***], the portion of such
[***] shall be [***].

 

 

 

 

 

 

5.2.4                Notwithstanding [***], Licensee shall bear all Patent Costs
incurred during the Term and shall pay such amounts within [***] ([***]) days of
receipt of invoice for such patent actions. For clarity, the term “Patent Costs”
means and includes Historic Patent Costs and Ongoing Patent Costs.

 

5.3                            Termination of Rights in, and Obligations with
respect to, Certain Penn Patent Rights.  Licensee may terminate its rights in,
and obligations with respect to any or all of Penn Patent Rights by providing
written notice to Penn of Licensee’s decision to terminate such Penn Patent

 

 

CONFIDENTIAL

15

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Rights (“Patent Termination Notice”).  Termination of Licensee’s rights in and
obligation with respect to such Patent Right will be effective [***] ([***])
months after receipt of such Patent Termination Notice by Penn.  Penn will
immediately curtail Patent Costs chargeable to Licensee under this Agreement
after the receipt of the Patent Termination Notice is received.  Penn may
continue prosecution and maintenance of such Patent Rights at its sole
discretion and expense, and such Patent Rights will then be Carve-Out Patent
Rights and therefore not subject to this Agreement, including the License, and
Licensee will have no further rights or license to them.

 

5.4       Infringement.

 

5.4.1                If either Party believes that an infringement by a Third
Party with respect to any Penn Patent Right is occurring or may potentially
occur, the knowledgeable Party will provide the other Party with (a) written
notice of such infringement or potential infringement and (b) evidence of such
infringement or potential infringement (the “Infringement Notice”).  During the
period in which, and in the jurisdiction where, Licensee has exclusive rights
under this Agreement, neither Penn or Licensee will notify such a Third Party
(including the infringer) of infringement or put such Third Party on notice of
the existence of Penn Patent Rights without first obtaining the written consent
of the other Party (such consent not to be unreasonably withheld, delayed or
conditioned).  Both Penn and Licensee will use their diligent efforts to
cooperate with each other to terminate such infringement without litigation.

 

5.4.2                If infringing activity of potential commercial significance
has not been abated within [***] ([***]) days following the date the
Infringement Notice for such activity was provided, then during the period in
which, and in the jurisdiction where, Licensee has exclusive rights under this
Agreement, Licensee may institute suit for patent infringement against the
infringer after providing Penn (a) a written estimate of the expenses that would
be reasonably incurred in connection with such action, including an estimate
from an outside law firm, acceptable to Penn, regarding the legal costs
associated with such suit and (b) financial records reasonably sufficient to
reasonably demonstrate that Licensee has the financial wherewithal to pay such
expenses as they fall due through the conclusion of such suit by means of
judgment or other final non-appealable decision.  Penn may voluntarily join such
suit at Licensee’s reasonable expense, but may not thereafter commence suit
against the infringer for the acts of infringement that are the subject of
Licensee’s suit or any judgment rendered in such suit.  Licensee may not join
Penn in a suit initiated by Licensee without Penn’s prior written consent, such
consent not to be unreasonably withheld, delayed or conditioned.  If in a suit
initiated by Licensee, Penn is involuntarily joined other than by Licensee, then
Licensee will pay any documented costs incurred by Penn arising out of such
suit, including any documented legal fees of counsel that Penn selects and
retains to represent it in the suit.  Licensee shall be free to enter into a
settlement, consent judgment or other voluntary disposition, provided that any
settlement, consent judgment or other voluntary disposition that (i) limits the
scope, validity or enforcement of Penn Patents or (ii) admits fault or
wrongdoing on the part of Licensee or Penn must be approved in advance by Penn
in

 

 

 

 

 

CONFIDENTIAL

16

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

5.4.3                writing, such approval not to be unreasonably withheld,
delayed or conditioned.  Licensee’s request for such approval shall include
complete copies of final settlement documents, a detailed summary of such
settlement, and any other information material to such settlement.  Penn shall
provide Licensee notice of its approval or denial within [***] ([***]) days of
any request for such approval by Licensee, provided that (x) in the event Penn
wishes to deny such approval, such notice shall include a detailed written
description of Penn’s reasonable objections to the proposed settlement, consent
judgment, or other voluntary disposition and (y) Penn shall be deemed to have
approved of such proposed settlement, consent judgment, or other voluntary
disposition in the event it fails to provide such notice within such [***]
([***]) day period in accordance herewith.

 

5.4.4                If, within [***] ([***]) days following the date the
Infringement Notice was provided, infringing activity of potential commercial
significance has not been abated and if Licensee has not brought suit against
the infringer, then Penn may institute suit for patent infringement against the
infringer.  If Penn institutes such suit, then Licensee may not join such suit
without the prior written consent of Penn and may not thereafter commence suit
against the infringer for the acts of infringement that are the subject of
Penn’s suit or any judgment rendered in such suit.

 

5.4.5                Notwithstanding Sections 5.4.2 and 5.4.3, in the event that
any Penn Patent Rights are infringed by a Third Party if any of the infringed
Penn Patent Rights are also licensed by Penn to a Third Party, prior to any
enforcement action being taken by either Party regarding such infringement, the
Parties shall discuss, and will mutually agree, in writing, as to how to handle
such infringement by such Third Party.

 

5.4.6                Any recovery or settlement received in connection with any
suit will first be shared by Penn and Licensee equally to cover any litigation
costs each incurred and next shall be paid to Penn or Licensee to cover any
litigation costs it incurred in excess of the litigation costs of the other. 
Any remaining recoveries shall be allocated as follows:

 

For any portion of the recovery or settlement related to the infringement of the
Penn Patent Rights, other than for amounts attributable and paid as enhanced
damages for willful infringement:

 

(a)                               for any suit that is initiated by Licensee and
in which Penn was not a party in the litigation, Penn shall receive [***]
percent ([***]%) of the recovery, and the Licensee shall receive the remainder;
and

 

(b)                              for any suit that is initiated by the Licensee
or Penn and that the other Party  joins voluntarily  (but only to the extent
such voluntary joining is allowed under this Agreement or expressly by the other
Party in a separate agreement) or involuntarily, the non-initiating party’s
percentage of such recovery shall be [***] percent ([***]%) .

 

For any portion of the recovery or settlement related to the infringement of the
Penn Patent Rights paid as enhanced damages for willful infringement:

 

(c)                               for any suit that is initiated by Licensee or
Penn and the other Party voluntarily but only to the extent such voluntary
joining is allowed under this Agreement or expressly by the other Party in a
separate agreement) or involuntarily,  the non-initiating party’s percentage of
such recovery shall be [***] percent ([***]%) and Licensee shall receive the
remainder; and

 

 

CONFIDENTIAL

17

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(d)                              for any suit that is initiated by Licensee and
in which Penn was not a party in the litigation, Penn shall receive [***]
percent ([***]%) and the Licensee shall receive the remainder.

 

For any portion of the recovery or settlement received in connection with any
suit that is initiated by Penn and in which Licensee was not a party in the
litigation, any recovery in excess of litigation costs will [***].

 

5.4.7                Each Party will reasonably cooperate and assist with the
other in litigation proceedings instituted hereunder but at the expense of the
Party who initiated the suit (unless such suit is being jointly prosecuted by
the Parties).  For clarity, such requirement does not require a Party to join a
suit unless otherwise specifically required under this Agreement.  If Penn is
[***] related to the Penn Patent Rights or  Products licensed to Licensee
hereunder, [***] with respect to same.

 

5.5                            Patent Marking.  Licensee shall place in a
conspicuous location on any Product (or its packaging where appropriate and
practicable) made or sold under this Agreement a patent notice in accordance
with the Laws concerning the marking of patented articles where such Product is
made or sold, as applicable.

 

5.6                            Confidentiality.

 

5.6.1                Each Party agrees that, for the Term and for [***] ([***])
years thereafter, such Party shall (a) use the same degree of care to maintain
the secrecy of the Confidential Information of the other Party that it uses to
maintain the secrecy of its Confidential Information of like kind, (b) use the
Confidential Information only to accomplish the purpose of this Agreement or for
audit or management purposes and (c) ensure that any employees, customers, and
distributors are bound to it by similar obligations of confidence and to make
sure such disclosure only as required to accomplish the purposes of this
Agreement. Licensee may disclose  for the purposes set forth above Penn’s
Confidential Information on a need to know basis to Licensee’s: Affiliates;
potential or actual collaborators, partners, and Sublicensees (including
potential co-marketing and co-promotion contractors); potential or actual
investment bankers, acquirers, lenders or investors; employees; consultants; and
agents, provided that (i) prior to disclosure each such recipient, is bound by
written obligations of confidentiality and non-use at least as restrictive as
those  as set forth in this Agreement (but, in any event, not less than
reasonable measures to protect the secrecy of, and avoid the unauthorized
disclosure or use of, Penn Confidential Information). and (ii) such recipient
may not further disclose such Confidential Information to any third party. 
Licensee shall be primarily liable to Penn for any breach of this Agreement or
such obligations of non-use and non-disclosure by Licensee’s Affiliates,
Sublicensees or any such other recipient(s) of Penn’s Confidential Information.

 

5.6.2                A Party may disclose the Confidential Information of the
other Party to the extent required by Law or court order; provided, however,
that the recipient promptly provides to the disclosing Party prior written
notice of such disclosure and provides reasonable assistance in obtaining an
order or other remedy protecting the Confidential Information from public
disclosure.

 

5.6.3                If Licensee is required by applicable law, rule or
regulation to make a securities filing relating to the execution of this
Agreement with the appropriate governmental authorities

 

 

CONFIDENTIAL

18

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(including the U.S. Securities and Exchange Commission, and any securities
exchange on which securities of Licensee are listed), then Licensee will prepare
a draft of such securities filing for review and comment by Penn.  If such
securities filing includes the disclosure of this Agreement and its terms,
Licensee will include a confidential treatment request and a proposed redacted
version reasonably in advance of the deadline for such securities filing, and
Penn agrees to promptly (and in any event, no less than [***] ([***]) days (or
such shorter time to meet any filing deadline where it was not practical to
provide the other Party with [***] ([***])-days’ notice after receipt of such
confidential treatment request and proposed redactions) give its input in a
reasonable manner in order to allow Licensee to file its request within the
timelines proscribed by the regulations of applicable governmental authority or
securities exchanged as represented by the redacted version reviewed by Penn.

 

ARTICLE 6
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

6.1                            Mutual Representations and Warranties.  Each
Party represents and warrants to the other Party that, as of the Effective Date:

 

6.1.1                such Party is duly organized and validly existing under the
Laws of the jurisdiction of its incorporation or organization;

 

6.1.2                such Party has taken all action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement;

 

6.1.3                this Agreement is a legal and valid obligation of such
Party, binding upon such Party and enforceable against such Party in accordance
with the terms of this Agreement, except as enforcement may be limited by
applicable bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and by general equitable principles; and

 

6.1.4                such Party has all right, power and authority to enter into
this Agreement, to perform its obligations under this Agreement, and, with
respect to Penn, to the knowledge of the current staff of the Penn Center for
Innovation, as of the Effective Date, Penn is an owner of the Penn Patent
Rights.

 

6.2                            Disclaimer of Representations and Warranties.

 

6.2.1                Other than the representations and warranties provided in
Section 6.1 above, PENN MAKES NO  REPRESENTATIONS AND WARRANTIES, WHETHER
EXPRESS OR IMPLIED, AND EXPLICITLY DISCLAIMS ANY REPRESENTATION AND WARRANTY,
INCLUDING WITH RESPECT TO ANY ACCURACY, COMPLETENESS, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, COMMERCIAL UTILITY, NON-INFRINGEMENT OR TITLE FOR THE
INTELLECTUAL PROPERTY, PATENT RIGHTS, LICENSE AND ANY PRODUCT.

 

6.2.2                Furthermore, nothing in this Agreement will be construed
as:

 

(a)                               A representation or warranty by Penn as to the
validity or scope of any Penn Patent Right;

 

 

CONFIDENTIAL

19

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(b)                              A representation or warranty that anything
made, used, sold or otherwise disposed of under the License is or will be free
from infringement of patents, copyrights, trademarks or any other forms of
intellectual property rights or tangible property rights of Third Parties;

 

(c)                               Obligating Penn to bring or prosecute actions
or suits against Third Parties for patent, copyright or trademark infringement;

 

(d)                              Conferring by implication, estoppel or
otherwise any license or rights under any Patent Rights of Penn other than Penn
Patent Rights as defined herein, regardless of whether such Patent Rights are
dominant or subordinate to Penn Patent Rights; and

 

(e)                               Obligating Penn to furnish any know-how.

 

6.3                            Covenants of Licensee.

 

6.3.1                Licensee and its Affiliates will not, directly or
indirectly (including where such is done by a Third Party on behalf of Licensee
or its Affiliates, at the urging of Licensee or its Affiliates or with the
assistance of the Licensee or its Affiliates) challenge the validity, scope, or
enforceability of or otherwise oppose any Penn Patent Right, provided that if
any Penn Patent Right is asserted against Licensee or its Affiliate for
activities authorized under this Agreement, then such Licensee or its Affiliates
is entitled to all and any defenses available to it including challenging the
validity or enforceability of such Patent Right. Licensee will comply with all
Laws that apply to its activities or obligations under this Agreement.  For
example, Licensee will comply with applicable United States export laws and
regulations.  The transfer of certain technical data and commodities may require
a license from the applicable agency of the United States government and/or
written assurances by Licensee that Licensee will not export data or commodities
to certain foreign countries without prior approval of the agency.

 

6.3.2                Licensee will not grant a security interest in the License
or this Agreement.

 

6.4                            Kythera Biopharmaceuticals, Inc. Guarantee

 

6.4.1                Kythera Biopharmaceuticals, Inc. (“KBI”) hereby irrevocably
guarantees to Penn due and punctual performance by Licensee of [***] and
undertakes, upon the occurrence and continuance of [***], that KBI will duly and
properly [***].  The liability of KBI as guarantor hereunder shall not be
released or diminished by (i) any [***], unless agreed to by all Parties to the
Agreement, (ii) by any [***], (iii) any [***], (iv) the [***] or (v) any other
act, event or omission, which [***].

 

 

 

 

 

 

CONFIDENTIAL

20

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

ARTICLE 7
INDEMNIFICATION; INSURANCE AND LIMITATION OF LIABILITY

 

7.1                            Indemnification by Licensee.

 

7.1.1                Licensee shall defend, indemnify and hold Penn and its
respective trustees, officers, faculty, students, employees, contractors and
agents (the “Penn Indemnitees”) harmless from and against any and all liability,
damage, loss, cost or expense (including reasonable attorneys’ fees), including,
without limitation, bodily injury, risk of bodily injury, death and property
damage to the extent arising out of Third Party claims or suits related to (a)
this Agreement or any Sublicense, including (i) the development, testing, use,
manufacture, promotion, sale or other disposition of any Product (including any
product liability claim), (ii) any enforcement action or suit brought by
Licensee against a Third Party for infringement of Penn Patent Rights, (iii) any
claim by a Third Party that the practice of Penn Patent Rights or the design,
composition, manufacture, use, sale or other disposition of any Product
infringes or violates any patent, copyright, trade secret, trademark or other
intellectual property right of such Third Party, (iv) any breach of this
Agreement or Laws by Licensee, its Affiliates or Sublicensees and (b) Licensee’s
negligence, omissions or willful misconduct, provided that Licensee’s
obligations pursuant to this Section 7.1 shall not apply to the extent such
claims or suits result from the negligence, gross negligence or willful
misconduct of any of Penn Indemnitees as determined by a court of law.

 

7.1.2                As a condition to a Penn Indemnitee’s right to receive
indemnification under this Section 7.1, Penn shall: (a) promptly notify Licensee
as soon as it becomes aware of a claim or suit for which indemnification may be
sought pursuant hereto; (b) reasonably cooperate, and cause the individual Penn
Indemnitees to reasonably cooperate, with Licensee in the defense, settlement or
compromise of such claim or suit; and (c) permit the Licensee to control the
defense, settlement or compromise of such claim or suit, including the right to
select defense counsel.  In no event, however, may Licensee compromise or settle
any claim or suit in a manner which (a) admits fault or negligence on the part
of Penn or any other Penn Indemnitee; (b) commits Penn or any other Penn
Indemnitee to take, or forbear to take, any action, without the prior written
consent of Penn (which consent shall not be unreasonably withheld, delayed or
conditioned), or (c) grant any rights under the Penn Patent Rights except for
Sublicenses permitted under Article 2.  Penn shall reasonably cooperate with
Licensee and its counsel in the course of the defense of any such suit, claim or
demand, such cooperation to include without limitation using reasonable efforts
to provide or make available documents, information and witnesses.

 

7.1.3                Notwithstanding Section 7.1.2 above, in the event that Penn
believes in good faith that a bonafide conflict exists between Licensee and Penn
or any other Penn Indemnitee with respect to a claim or suit subject to
indemnification hereunder, then Penn or any other Penn Indemnitee shall have the
right to defend against any such claim or suit itself, including by selecting
its own counsel, with any [***].  Licensee will [***].

 

7.2                            Insurance.

 

7.2.1                Licensee, at its sole cost and expense, must insure its
activities in connection with the exercise of its rights  under this Agreement
and obtain, and keep in force and maintain

 

 

 

CONFIDENTIAL

21

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

7.2.2                Commercial Form General Liability Insurance (contractual
liability included) with limits as follows:

 

(a)

Each occurrence

$[***];

 

 

 

(b)

General aggregate

$[***]

 

Prior to the commencement of clinical trials, if applicable, involving Product:

 

(c)

Clinical trials liability insurance

$[***]

 

Prior to the First Commercial Sale of a Product:

 

(d)

Products liability insurance

$[***]

 

Penn may review periodically the adequacy of the minimum amounts of insurance
for each coverage required by this Section 7.2.1, and has the right to require
Licensee to adjust the limits in Penn’s reasonable discretion to keep in line
with then-applicable industry practices.

 

7.2.3                If the above insurance is written on a claims-made form, it
shall continue for [***] ([***]) years following termination or expiration of
this Agreement.  The insurance shall have a retroactive date of placement prior
to or coinciding with the Effective Date of this Agreement.

 

7.2.4                Licensee expressly understands, however, that the coverages
and limits in Section 7.2.1 do not in any way limit Licensee’s liability or
indemnification obligations.  Licensee’s insurance will:

 

(a)                               Be issued by an insurance carrier with an A.M.
Best rating of “A” or better;

 

(b)                              State that Penn is endorsed as an additional
insured with respect to the coverages in Section 7.2.1; and

 

(c)                               Include a provision that the coverages will be
primary and will not participate with nor will be excess over any valid and
collective insurance or program of self insurance carried or maintained by Penn.

 

Licensee will provide thirty (30) day advance written notice to Penn of any
modification in coverage amount of Licensee’s insurance.

 

7.2.5                Licensee must furnish to Penn with (a) valid certificate of
insurance evidencing compliance with all requirements of this Agreement and (b)
additional insured endorsements for Licensee’s applicable policies naming “The
Trustees of the University of Pennsylvania” as an additional insured.  Licensee
must furnish both documents within thirty (30) days of the Effective Date, once
per year thereafter and at any time there is a modification in the coverage
amount of such insurance.

 

7.3                            LIMITATION OF LIABILITY.  IN NO EVENT SHALL
EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,
INCLUDING LOSS OF PROFITS, WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE,
STRICT LIABILITY OR OTHERWISE ARISING OUT OF OR RELATING

 

CONFIDENTIAL

22

 

 

EXECUTION COPY

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY BREACH HEREOF. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL LIMIT LICENSEE’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 7.1 ABOVE.

 

ARTICLE 8
TERM AND TERMINATION

 

8.1                            Term.  The term of this Agreement (the “Term”)
shall commence on the Effective Date and, unless terminated sooner, shall
continue in full force and effect until the expiration or abandonment of the
last Valid Claim of the last Penn Patent Right.  Notwithstanding the foregoing,
this Agreement shall automatically terminate in its entirety upon the failure of
Licensee to achieve the Essential Milestone as set forth in Exhibit B.  For the
avoidance of doubt, the expiration of the Term due to Licensee’s failure to
achieve the Essential Milestone will not require written or verbal notice that
such milestone has not been achieved as required or that the Agreement has
expired due to such failure.

 

8.2                            Termination of the Agreement for Convenience.  At
any time during the Term, Licensee may, at its convenience, terminate this
Agreement upon providing at least sixty (60) days prior written notice to Penn
of such intention to terminate, provided that Licensee ceases using the License
or making, using, or selling Products.

 

8.3                            Termination For Cause.

 

8.3.1                If Licensee fails to fulfill its obligations under
Section 3.2 (i.e. use Commercially Reasonable Efforts to develop and
commercialize a Product), Penn may provide written notice to Licensee of such
failure.  If Licensee fails to address such failure to the reasonable
satisfaction of Penn within three (3) months of receiving such written notice,
Penn may terminate this Agreement upon written notice to Licensee.

 

8.3.2                If, after [***] as set forth in the Essential Milestone,
Licensee fails at any time during the Term to maintain such [***], and Licensee
does not (within [***] ([***]) months of the termination of the [***]) obtain
[***] and provide Penn with written documentation thereof, then Penn may
terminate this Agreement effective upon thirty (30) days written notice to
Licensee.

 

8.3.3                In the event Licensee fails to achieve any Diligence Event
by the corresponding Achievement Date (subject to any extensions under
Section 3.3), Penn has the right and option to terminate this Agreement, upon
written notice, with immediate effect.

 

8.3.4                If Licensee materially breaches any of its material
obligations under this Agreement, Penn may give to Licensee a written notice
specifying the nature of the default, requiring it to cure such breach, and
stating its intention to terminate this Agreement.  If such breach is not cured
within thirty (30) days of such notice, such termination shall become effective
upon a notice of termination by Penn thereafter.  For clarity, a breach of a
material obligation includes:

 

 

CONFIDENTIAL

EXECUTION COPY

23

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

(a)                               failure to deliver to Penn any payment at the
time or times that such payment is due to Penn under this Agreement;

 

(b)                              failure to provide reports as set forth in
Sections 3.4.1 and 4.7;

 

(c)                               failure to possess and maintain insurance as
set forth in Section 7.2;

 

(d)                              grant of a sublicense under the Penn Patent
Rights that is not in accordance with the terms of this Agreement;

 

(e)                               failure to terminate a Sublicense where
Sublicensee is in breach of the obligations on it pursuant to (i) Sections
2.4.2(a), 2.4.2(c), 2.4.2(f) and 2.4.2(g) and fails to cure such breach within
thirty (30) days of being notified of such breach and (ii) Section 2.4.2(d).

 

8.3.5                In addition to all other remedies available to it, Penn may
terminate this Agreement, upon written notice, with immediate effect, upon a
breach of Section 6.3, Covenants of Licensee.

 

8.3.6                Penn may terminate this Agreement, upon written notice,
with immediate effect if, at any time, Licensee is unable to pay its debts,
including any debts related to exclusive Sublicensees, when they come due, or
files in any court or agency pursuant to any statute or regulation of any state,
country or jurisdiction, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of Licensee or of its assets, or if Licensee proposes a written
agreement of composition or extension of its debts, or if Licensee is served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition is not dismissed within ninety (90) days after the filing thereof,
or if Licensee proposes or is a party to any dissolution or liquidation, or if
Licensee makes an assignment for the benefit of its creditors of all or
substantially all its assets (in each case, “Bankruptcy Action”).

 

8.4                            Effects of Termination.

 

8.4.1                Notwithstanding the termination of this Agreement, the
following provisions shall survive: Sections 4.8-4.12, inclusive, 5.6 and 8.4
and Articles 6, 7 and 9.

 

8.4.2                Termination of this Agreement shall not relieve the Parties
of any obligation or liability that, at the time of termination, has already
accrued hereunder, or which is attributable to a period prior to the effective
date of such termination.  Termination of this Agreement shall not preclude
either Party from pursuing all rights and remedies it may have hereunder or at
Law or in equity with respect to any breach of this Agreement nor prejudice
either Party’s right to obtain performance of any obligation.

 

8.4.3                If this Agreement is terminated for any reason, all
outstanding Sublicenses (including all Sublicense Documents for each Sublicense)
not in default will be assigned by Licensee to Penn, and such assignment will be
accepted by Penn.  Each assigned Sublicense will remain in full force and effect
with Penn as the licensor or sublicensor instead of Licensee, but the duties and
obligations of Penn under the assigned Sublicenses will not be greater than the
duties of Penn under this Agreement, and the rights of Penn under the assigned
Sublicenses will not be less than the rights of Penn under this Agreement,
including all financial consideration and other rights of Penn.  Penn may, at
its sole

 

 

CONFIDENTIAL

EXECUTION COPY

24

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

discretion, amend such outstanding Sublicenses to contain the terms and
conditions found in this Agreement.

 

ARTICLE 9
ADDITIONAL PROVISIONS

 

9.1                            Relationship of the Parties.  Nothing in this
Agreement is intended or shall be deemed, for financial, tax, legal or other
purposes, to constitute a partnership, agency, joint venture or
employer-employee relationship between the Parties.  The Parties are independent
contractors and at no time will either Party make commitments or incur any
charges or expenses for or on behalf of the other Party.

 

9.2                            Expenses.  Except as otherwise provided in this
Agreement, each Party shall pay its own expenses and costs incidental to the
preparation of this Agreement and to the consummation of the transactions
contemplated hereby.

 

9.3                            Third Party Beneficiary.  The Parties agree that
each Sublicensee is a third party beneficiary of this Agreement with respect to
Section 8.4.3.

 

9.4                            Use of Names.  Licensee, its Affiliates and
Sublicensees may not use the name, logo, seal, trademark, or service mark
(including any adaptation of them) of Penn or any Penn school, organization,
employee, student or representative, without the prior written consent of Penn. 
Notwithstanding the foregoing, Licensee may use the name of Penn in a
non-misleading and factual manner solely in (a) executive summaries, business
plans, offering memoranda and other similar documents used by Licensee for the
purpose of raising financing for the operations of Licensee as related to
Product, or entering into commercial contracts with Third Parties, but in such
case only to the extent necessary to inform a reader that the Penn Patent Rights
has been licensed by Licensee from Penn, and to inform a reader of the identity
and published credentials of Inventors of the Intellectual Property, and (b) any
securities reports required to be filed with the Securities and Exchange
Commission.

 

9.5                            No Discrimination.  To the extent required by
applicable law, neither Penn nor Licensee will discriminate against any employee
or applicant for employment because of race, color, sex, sexual or affectional
preference, age, religion, national or ethnic origin, handicap, or veteran
status.

 

9.6                            Successors and Assignment.

 

9.6.1                The terms and provisions hereof shall inure to the benefit
of, and be binding upon, the Parties and their respective successors and
permitted assigns.

 

9.6.2                Licensee may not assign or transfer this Agreement or any
of Licensee’s rights or obligations created hereunder, by operation of law or
otherwise, without the prior written consent of Penn, provided that Penn shall
not unreasonably withhold, condition or delay its consent, and provided further
that Licensee, without Penn’s consent, may assign this Agreement in its entirety
to: (i) an Affiliate of Licensee, so long as such Affiliate’s performance and
payment obligations under the License are guaranteed by KBI in accordance with
the terms set forth in Section 6.4.1 of this Agreement, or (ii) a Third Party in
connection with a sale of all or substantially all of the business or assets of
both Licensee and KBI, provided that: (a) the each such assignee agrees in
writing to be legally bound by this Agreement and to deliver to Penn an updated
Development Plan within ninety (90) days after the closing of the proposed
transaction; (b) Licensee

 

 

CONFIDENTIAL

EXECUTION COPY

25

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

provides Penn with a copy of assignee’s undertaking; and (c) Licensee is not in
breach under the terms and conditions of, and has paid all amounts owed to Penn
under, this Agreement as of the date of such assignment.  Any permitted
assignment will not relieve Licensee of responsibility for performance of any
obligation of Licensee that has accrued at the time of the assignment.

 

9.6.3               Any assignment not in accordance with this Section 9.5 shall
be void.

 

9.7                            Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments and to do all such other acts
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

9.8                            Entire Agreement of the Parties; Amendments. 
This Agreement, the Exhibits and Appendices or Schedules hereto, and any Equity
Issuance Agreement constitute and contain the entire understanding and agreement
of the Parties respecting the subject matter hereof and cancel and supersede any
and all prior negotiations, correspondence, understandings and agreements
between the Parties, whether oral or written, regarding such subject matter,
including the Confidential Disclosure Agreement by and between Penn and
Licensee’s Affiliate (Kythera Biopharmaceuticals, Inc.) dated June 14, 2012 (the
“Prior CDA”) and the Option Agreement, and any confidential information
disclosed under the Prior CDA will be governed by the terms of this Agreement. 
No waiver, modification or amendment of any provision of this Agreement shall be
valid or effective unless made in a writing referencing this Agreement and
signed by a duly authorized officer of each Party.

 

9.9                            Governing Law.  This Agreement shall be governed
by and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania, excluding application of any conflict of laws principles that
would require application of the law of a jurisdiction outside of the
Commonwealth of Pennsylvania.

 

9.10                    Dispute Resolution.  If a dispute arises between the
Parties concerning this Agreement, then the Parties will confer, as soon as
practicable, in an attempt to resolve the dispute.  If the Parties are unable to
resolve such dispute amicably, then the Parties will submit to the exclusive
jurisdiction of, and venue in, the state and Federal courts located in the
Eastern District of Pennsylvania.

 

9.11                    Notices and Deliveries.  Any notice, request, approval
or consent required or permitted to be given under this Agreement shall be in
writing and directed to a Party at its address or facsimile number shown below
or such other address or facsimile number as such Party shall have last given by
notice to the other Party.  A notice will be deemed received: if delivered
personally, on the date of delivery; if mailed, five (5) days after deposit in
the United States mail; if sent via courier, one (1) business day after deposit
with the courier service; or if sent via facsimile or email, upon receipt of
confirmation of transmission provided that a confirming copy of such notice is
sent by certified mail, postage prepaid, return receipt requested.

 

For Penn

 

with a copy to:

 

 

 

Penn Center for Innovation

University of Pennsylvania

3160 Chestnut Street, Suite 200

Philadelphia, PA 19104-6283

Attention: Executive Director

 

University of Pennsylvania

Office of General Counsel

133 South 36th Street, Suite 300

Philadelphia, PA 19104-3246

Attention: General Counsel

 

 

CONFIDENTIAL

EXECUTION COPY

26

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

For Licensee:

 

with a copy to:

 

 

 

Kythera Holdings, Ltd.

 

Latham & Watkins LLP

Clarendon House, 2 Church Street

 

140 Scott Drive

Hamilton HM 11, Bermuda

 

Menlo Park, CA 94025

Email: bd@kytherabiopharma.com

 

Fax: (650) 463-2600

Attention: Vice President for Strategy

 

Attention: Alan Mendelson, Esq. and

and Corporate Development

 

Judith Hasko, Esq.

 

 

 

For KBI:

 

with a copy to:

 

 

 

Kythera Biopharmaceuticals, Inc.

 

Latham & Watkins LLP

30930 Russell Ranch Road, 3rd Flr.

 

140 Scott Drive

Westlake Village, CA 91362

 

Menlo Park, CA 94025

Attention: Vice President for Strategy and Corporate Development

 

Fax: (650) 463-2600

 

 

Attention: Alan Mendelson, Esq. and Judith Hasko, Esq.

 

9.12                    Waiver.  A waiver by either Party of any of the terms
and conditions of this Agreement in any instance shall not be deemed or
construed to be a waiver of such term or condition for the future, or of any
other term or condition hereof.  All rights, remedies, undertakings, obligations
and agreements contained in this Agreement shall be cumulative and none of them
shall be in limitation of any other remedy, right, undertaking, obligation or
agreement of either Party.

 

9.13                    Severability.  When possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
law, but if any provision of this Agreement is held to be prohibited by or
invalid under law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this
Agreement.  The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one which in its economic effect is most
consistent with the invalid or unenforceable provision.

 

9.14                    Interpretation.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.” 
All references herein to Articles, Sections, Schedules and Exhibits shall be
deemed references to Articles and Sections of, Schedules and Exhibits to, this
Agreement unless the context shall otherwise require.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time.  Unless
the context otherwise requires, countries shall include territories.  References
to any specific Law or article, section or other division thereof, shall be
deemed to include the then-current amendments or any replacement Law thereto.

 

9.15                    Counterparts.  This Agreement may be executed in
counterparts, each of which will be deemed an original, and all of which
together will be deemed to be one and the same instrument.  A facsimile or a
portable document format (PDF) copy of this Agreement, including the signature
pages, will be deemed an original.

 

[SIGNATURE PAGE FOLLOWS]

 

 

CONFIDENTIAL

EXECUTION COPY

27

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have executed
this Agreement as of the Effective Date.

 

THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA

 

KYTHERA HOLDINGS, LTD.

 

 

 

 

 

 

By:

/s/ John S. Swartley

 

By:

/s/ Keith Leonard

Name:

John S. Swartley, PhD

 

Name:

Keith Leonard

Title:

Associate Vice Provost for Research and Executive Director, Penn Center for
Innovation

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

Agreed to be bound by the terms and conditions of this Agreement pursuant to
Section 6.4:

 

 

 

 

 

KYTHERA BIOPHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Keith Leonard

 

 

Name:

Keith Leonard

 

 

Title:

President and CEO

 

 

CONFIDENTIAL

EXECUTION COPY

28

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Exhibit A

Penn Patent Rights

 

Docket [***]

[***]

Serial No

Patent No

App Type

File Date

Status

Country

Issue Date

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Docket [***]

[***]

Serial No

Patent No

App Type

File Date

Status

Country

Issue Date

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

CONFIDENTIAL

EXECUTION COPY

29

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Exhibit B

Certain Financial Terms

 

 

DEVELOPMENT & COMMERCIALIZATION

Diligence Events

 

 

Diligence Event

Achievement Date

 

 

[***]

 

[***]

 

 

 

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Essential Milestone

 

·                  Licensee shall secure a [***] within [***] ([***]) months
after the Effective Date of this Agreement in a manner that will permit [***]
(the “Essential Milestone”).  Licensee shall provide written documentation to
Penn of such Essential Milestone achievement promptly upon securing such [***],
and shall provide Penn with prompt written documentation within [***] ([***])
business days of any change in status of [***].

 

 

 

 

CONFIDENTIAL

EXECUTION COPY

30

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

 

CERTAIN
FINANCIAL
TERMS

·                  License Maintenance Fee.

 

 

Anniversary:

3rd, [***]

[***]and
thereafter

 

 

License Maintenance Fee:

$[***] per year

$[***] per year

 

 

·                  Milestone Payments. Payable to Penn on each Product

 

 

Milestone

Milestone Payment

 

 

[***]

$[***]

 

 

[***]

$[***]

 

 

[***]

$[***]

 

 

[***]

$[***]

 

 

[***]

$[***]

 

 

Total Milestone Payments Due per Product

$4,125,000

 

 

·                  Penn Sublicense Income. Licensee shall pay Penn a percent of
any Sublicense Income in accordance with the table below.  For clarity, a
Bundled Sublicense must meet all conditions as set forth in Section 1.3 of this
Agreement to qualify as such.

 

 

Anniversary of Effective Date

Percent of Sublicense Income

Percent of Sublicense Income

if a Bundled Sublicense

 

Prior to [***]

[***]%

[***]%

 

Prior to [***]

[***]%

[***]%

 

After [***]

[***]%

[***]%

 

 

 

 

 

 

 

 

 

 

CONFIDENTIAL

EXECUTION COPY

31

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Appendix II
Development Plan

 

[***]

 

 

CONFIDENTIAL

EXECUTION COPY

32

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

[g19232ks11i001.jpg]

Appendix III Sublicense Development Report University of Pennsylvania Center for
Technology Transfer Annual Sublicense Reporting and Tracking * Licensee Report
Date Prepared by: Period Covered Certified by: License Inception Date Listing of
Sublicensees and Specific Terms (all on-going as well as those new and
terminated in the past year) Sublicensee Name Agreement Inception Date Amendment
Date , if any Date complete executed copy of agreement and amendment, if any,
sent to Penn (note terminations, if any) Technologies licensed (1) Field(s) of
Use Jurisdiction / Territory Current Agreement Year History to Date Information
Fees, Royalties and Other Payments (2) Due to Penn (3) Fees, Royalties & Other
Payments (2) Due to Penn Sublicensee Name Date Due Amount Due Date Received
Amount Received Percentage Amount Date Paid Amount Due Amount Received
Percentage Amount* All references to Sublicensee shall include all permitted
sub-sublicensees and all references to sublicense shall include all permitted
sub-sublicensee. Sublicensee Compliance Section Sublicensee Name Agreement
Inception Date Technologies licensed Indicate across from each sublicensee
whether the sublicensee complies with all material terms of the sublicense
agreement AND the License Agreement Notes: (1) include Penn Docket Number and
relevant issued patent or patent application number (2) All amounts in US
dollars; specify conversion rate. (3) Provide detailed support for any
apportionment percentages as well as detailed information on deductions to
arrive at amounts due to Penn CONFIDENTIAL EXECUTION COPY 33 [***] Certain
information in this document has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 
